UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-K /A x ANNUAL REPORT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2007 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OFTHE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number 000-32865 WORDLOGIC CORPORATION (Exact name of registrant as specified in its charter) Nevada 88-0422023 (State or Other Jurisdiction of Incorporation of Organization) (I.R.S. Employer Identification No.) 650 West Georgia Street, Suite 2400 Vancouver, British Columbia, Canada V6B 4N7 (604) 257-3660 (Address of principal executive offices) (ZIP Code) (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: None Securities registered pursuant to Section 12(g) of the Act:Common Stock, par value $.001 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for shorter period that the registrant as required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yesx No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§ 229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer oAccelerated filer oNon-accelerated filer oSmaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act) No þ Aggregate market value of the voting stock of the registrant held by non-affiliates of the registrant at June 29, 2007 (computed by reference to the latest price at which the common equity was sold; $0.40):$5,030,867 Number of common shares outstanding at March 28, 2008: 28,359,617 AMENDMENT NOTICE: We are amending this Annual Report on Form 10-K due to incomplete disclosure originally provided with regard to our internal and disclosure controls.For convenience and ease of reference, we are filing the Annual Report in its entirety with the applicable changes.You will find the amended portions in Item 9A(T) of this Annual Report.The remainder of this Annual Report remains unchanged from the original filing. TABLE OF CONTENTS PART I 3 Item 1.Description of Business 3 Item 1A.Risk Factors 8 Item 1B.Unresolved Staff Comments 8 Item 2.Properties 8 Item 3.Legal Proceedings 8 Item 4.Submission of Matters to a Vote of Security Holders 8 PART II 9 Item 5.Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 9 Item 6.Selected Financial Data 11 Item 7.Management's Discussion and Analysis of Financial Condition and Results of Operations 11 Item 7A.Quantitative and Qualitative Disclosures about Market Risk 16 Item 8.Financial Statements and Supplementary Data 16 Item 9.Changes In and Disagreements with Accountants on Accounting and Financial Disclosure 16 Item 9A.Controls and Procedures 16 Item 9A(T).Controls and Procedures 17 Item 9B.Other Information 18 PART III 19 Item 10.Directors, Executive Officers and Corporate Governance 19 Item 11.Executive Compensation 21 Item 12.Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 23 Item 13.Certain Relationships, Related Transactions and Director Independence 24 Item 14.Principal Accountant Fees and Services 25 PART IV 26 Item 15.Exhibits and Financial Statement Schedules 26 2 PART I Item 1.Description of Business Forward-looking Statements This annual report contains forward-looking statements. These statements relate to future events or our future financial performance. In some cases, you can identify forward-looking statements by terminology such as "may", "will", "should", "expects", "plans", "anticipates", "believes", "estimates", "predicts", "potential" or "continue" or the negative of these terms or other comparable terminology. These statements are only predictions and involve known and unknown risks, uncertainties and other factors that may cause our or our industry's actual results, levels of activity, performance or achievements to be materially different from any future results, levels of activity, performance or achievements expressed or implied by these forward-looking statements.Although we believe that the expectations reflected in the forward-looking statements are reasonable, we cannot guarantee future results, levels of activity, performance or achievements. Except as required by applicable laws, including the securities laws of the United States, we do not intend to update any of the forward-looking statements to conform these statements to actual results. As used in this annual report, the terms "we", "us", "our", “the Company”, and "Wordlogic" mean Wordlogic Corporation, unless otherwise indicated. All dollar amounts refer to US dollars unless otherwise indicated. Overview We are a software company that focuses on delivering advanced predictive text solutions designed to accelerate the entry of text and information into personal computing devices. Our target computing devices include handheld personal digital assistants (PDAs), smart phones, global positioning system (GPS), laptops, Tablet PCs, and conventional desktop computers. The Wordlogic Predictive KeyboardTM software provides a fast entry system that adapts to a user’s vocabulary and tendencies to predict the next most common letters, words, or phrases. This software incorporates a customizable dictionary, thesaurus, spellchecker, calculator, multi-lingual symbol capability and fast access to internet sites from within common software applications. In addition, this software incorporates internet search engines by which a user can highlight a word, press the search key and get the Merriam Webster Dictionary definition of the word. We were incorporated in the State of Nevada on March 30, 1999 under the original name of The American West.com, Inc. Pursuant to an agreement and plan of merger dated as of March 11, 2003, we merged with and acquired the assets of Wordlogic Corporation, a Delaware corporation.In anticipation of the closing of the merger, we changed our name to Wordlogic Corporation.Wordlogic Corporation, the public Nevada company, was the surviving corporation after the merger. Our principal offices are located at 650 West Georgia Street, Suite 2400, Vancouver, British Columbia, Canada. Our fiscal year end is December 31. We have one wholly-owned subsidiary, 602531 British Columbia Ltd., which was incorporated under the laws of British Columbia on March 2, 2000 and holds our intellectual properties including our patents and trademarks. Our common stock is quoted on the OTC Bulletin Board under the symbol “WLGC.OB.” We maintain a website at www.wordlogic.com. During the fiscal year ended December 31, 2007 we have not been party to any bankruptcy, receivership or similar proceedings and we have not had any material reclassifications, mergers, consolidations or purchases or sales of significant amounts of our assets. 3 Business Development On January 9, 2007 we developed a new text entry/text messaging input solution for cell phones utilizing our patent pending prediction engine. This new solution for cell phones is more efficient, user friendly and provides a more compelling text entry interface for users than our existing solutions. In addition, the functionality and configuration of the technology can be expanded and/or modified to suit a user's or manufacturers' specific needs. On February 27, 2007 we retained Mr. Gordon Friesen to act as an advisor to access capital for us. Mr. Friesen was retained to provide us with access to an extensive database of accredited investors, stock brokers, and money managers and will make introductions to potential funding sources for our software development and patent-application activities. He also coordinated our presence in the investment community as well as professional sales support from his team of technology professionals. On March 15, 2007 we entered into a worldwide non-exclusive license with Cre8txt Limited of Bolton, United Kingdom. Cre8txt has developed a keyboard utilizes the skills of people who already use SMS (Short Message Service) texting on mobile phones. Texting has become popular in Europe, North America and Asia.SMS specific abbreviations have been developed which allow certain, experienced users to actually type text faster using a numerical keyboard layout rather than using a traditional computer QWERTY keyboard. The Cre8txt keyboard is similar to a mobile phone keypad, and will utilize the WordLogic(TM) predictive text technology. The WordLogic Prediction Engine is a powerful software tool which will predict text selected from a database of frequently used words, and will also be capable of translating SMS Text language into full text. On July 5, 2007 we delivered the first 1,000 units of our software to Cre8txt Limited of Bolton, UK. On August 13, 2007 we appointed Darrin McCormack as Chief Financial Officer and Peter Knaven as a director. On November 7, 2007 we appointed Peter Knaven as Chief Technology Officer to replace our former Chief Technology Officer, Mark Dostie. On November 6, 2007 we were granted, through our subsidiary 602531 British Columbia Ltd., U.S. Patent No. 7,293,231, titled “Data Entry for Personal Computing Devices”, from the U.S. Patent and Trademark Office.On January 9, 2008 we were granted our second European patent.European Patent No. 1356368 was granted to us by the European Patent Office for the invention: “Data Entry Method and System For Personal Computer, And Corresponding Computer Readable Medium.” The following is a detailed description of our technologies and products: 4 5 Intellectual Property We own the copyright of all of the contents of our website, www.wordlogic.com. We have filed six individual patent applications for “Method, system and media for entering data in a personal computing device” in the United States, Canada and Europe. On October 21, 2003 we received trademark approval for the mark “WordLogic” under Reg. No. 2,774,468 pending in the United States. A similar trademark application has been approved and registered in Canada under TMA576,700. On March 4, 2004 European Patent No. 1171813 entitled "Data Entry for Personal Computing Devices" was granted to us by the European Patent Office. European Patent No. 1171813 has also been individually accepted in Germany, France, The United Kingdom, Italy Finland, Spain, The Netherlands and Portugal. On August 9, 2007 the U.S. Patent and Trademark Office issued a Notice of Allowance indicating that our patent applications for “Method, system, apparatus and computer readable media for directing input associated with a keyboard-type device” have been allowed in the United States and internationally under the
